1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorney for Defendant
6    GUILLERMO JOSE LEON RAMIREZ
7
                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,    )                 Case No. 2:19-CR-11 JAM
11                                )                          2:19-CR-12 MCE
        Plaintiff,                )
12                                )
                vs.               )                 UNOPPOSED MOTION TO EXONERATE
13                                )                 BOND; ORDER
     GUILLERMO JOSE LEON RAMIREZ, )
14                                )
        Defendant.                )                 Judge: Hon. Deborah Barnes
15                                )
                                  )
16
17             Mr. Ramirez asks the Court to enter an order exonerating the secured bond ordered on
18   December 7, 2018 (2:19-cr-11 JAM, Dkt. # 11) in light of his remand into custody. See also
19   2:19-cr-12 MCE, Dkt # 33 (Minute Order regarding continuing pretrial release on bond posted in
20   2:19-cr-11 JAM). The bond he seeks to exonerate is secured by all the equity in the home of
21   Aurelio Ramirez, located at 331 Lausen Street, Oroville, CA 95966, parcel 033-062-003.
22             Mr. Ramirez appeared before the Magistrate Court on March 17 and 18, 2021 for his
23   initial appearance on an alleged violation of his pretrial release and subsequent detention hearing.
24   On March 18, the Court found Mr. Ramirez in violation of his Pretrial Release conditions and
25   ordered him to remain in custody. 2:19-cr-11 JAM, Dkt. # 55, 58. On April 22, 2021, through
26   counsel, Mr. Ramirez filed a motion for bail review. The parties appeared before the Magistrate
27   Court on April 29 on that motion, at which time the motion was denied. 2:19-cr-11 JAM, Dkt. #
28   65, 72.

                                                     -1-
1           Mr. Ramirez has pled guilty pursuant to a written plea agreement with the government.
2    See 2:19-cr-12 MCE at Dkt. #79. The hearing on Judgment and Sentencing is set for June 10,
3    2021. See 2:19-cr-12 MCE at Dkt. # 118.
4           The government does not object to entry of an order exonerating bond and reconveying
5    property to the sureties as appropriate.
6           A proposed order follows.
7                                               Respectfully Submitted,
8                                               HEATHER E. WILLIAMS
                                                Federal Defender
9
10   Dated: May 12, 2021                        /s/ Hannah Labaree_________________
                                                HANNAH LABAREE
11                                              Assistant Federal Defender
                                                Attorney for GUILLERMO JOSE LEON
12                                              RAMIREZ
13
14
                                                ORDER
15
16
            Bond for Guillermo Jose Leon Ramirez is exonerated. The Clerk of the Court shall
17
     release all property securing the bond.
18
            IT IS SO ORDERED.
19
20
     Dated: May 12, 2021
21
22
23
24
25
26
27
28

                                                  -2-
